 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3:19-cr-341-RIC
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
JASPER MACKEY ) PENDING RULE 32.2(c)(2)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between the
property listed below and the offense(s) to which the Defendant has pled guilty and that the Defendant
(or any combination of Defendants in this case) has or had a possessory interest or other legal interest
in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924,
21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One .45 caliber Interarms/Astra Model A80 handgun, serial number J3627, and
ammunition seized during this investigation on January 30, 2017.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of
forfeiture.

4. A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

5. Any person, other than the Defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of the
property, including depositions, interrogatories, and request for production of documents, and to issue
subpoenas pursuant to Fed. R. Civ. P. 45.

 

 

 

 
 

7. As to any specific assets, following the Court’s disposition of all timely petitions, a
final order of forfeiture shall be entered. If no third party files a timely petition, this order shall become
the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 924, 21 U.S.C § 853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws that
claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all right to
do so. As to any firearms listed above and/or in the charging instrument, Defendant consents to
destruction by federal, state, or local law enforcement authorities upon such legal process as they , in
their sole discretion deem to legally sufficient, and waives any and all right to further notice of such
process or such destruction.

R. ANDREW MURRAY

 

 

UNITED STATES ATTORNEY
STEVEN R. KAUFMAN, ESQ. JASPER MACK#Y
Assistant United States Attorney Laan

MATTHEWCOLLIN JOSEPH, ESQ.
Attorney for Defendant

Signed this the 2™ day of December 2019

)

THE HONORABLE DAVID & CAYER
UNITED STATES MAGISTRATE COURT JUDGE

 

 

 
